Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 5/5/22 is acknowledged. Claims 1-15 remain pending.
Claim Rejections - 35 USC § 112
Claims 1-15 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
The examiner notes that the 35 USC 112(a) rejections in the previous Office action are, with minor modifications, repeated below.
As recited in claim 1, control of the recited “heating unit” requires the “controller... to determine... if the first measured temperature pattern corresponds to a first predetermined temperature pattern” (Exr’s emphasis), and, if it does, the controller “determine[s] a first heating profile and control[s] the heating unit so as to heat the fluid according to the first heating profile.” 
However, specifically how the presence of this correspondence is ascertained, between “the first measured temperature pattern” and “the first predetermined temperature pattern,” is not disclosed. The specification explains that “the controller 152 may process the fluid temperature data... identifying peak values in the data and identifying a fluid temperature trend increasing or decreasing... for the first predetermined period of time t1” (p. 8, 1st full par., Exr’s emphasis). Specifically, a “first measured fluid temperature data pattern corresponds to the first predefined fluid temperature pattern if,.. a temperature trend of the... data for the first predetermined period of time t1 is the same as or similar to (e.g., is within a predefined similarity threshold of) a temperature trend of the first predefined fluid temperature pattern, or... peak values identified in the fluid temperature data for... time t1 correspond to (e.g., have the same or a similar magnitude as and/or appear at the same or similar times as) peak values... in the first predefined fluid temperature pattern.”
Figures 3-6 show continuously increasing or decreasing fluid temperature trends during the first predetermined period of time t1, but the criteria by which “fluid temperature data” for time t1 is judged to be “the same as or similar to (e.g. is within a predefined similarity threshold of) a temperature trend of the first predefined fluid temperature pattern” is not explained. How is a “similarity threshold” defined between fluid temperature data sets illustrated for period of time t1 (312, 412, 512 & 612 respectively in Figs. 3, 4, 5 & 6) and “predefined fluid temperature patterns”? No explanation is provided. The first portion t1 (312) of measured temperature curve 310 is observed to exhibit “a first, decreasing temperature trend,” with a rate of decrease greater than that of the first portion t1 (412) of measured temperature curve 410 (spec., p. 14, 2nd par. and p. 15, 1st par.). Hence a visual comparison of first curve portions 312, 412, 512 and 612 might yield useful relative rates of measured temperature change, i.e., increasing or decreasing at relatively greater or lesser rates. But the specification does not disclose how one would calculate an amount by which a measured temperature data set differs from a predefined fluid temperature pattern, and then determine by means of a “similarity threshold” that the two are sufficiently similar to answer “Yes” at step 206 of flow chart 200 (Fig. 2).
Moreover, how does one identify measured temperature “peak values” during a first predetermined period of time t1, which are representative of a “fluid temperature trend (increasing or decreasing)”? (spec., p. 8, 1st full par.) The continuously increasing or decreasing fluid temperature trends during time t1 in Figures 3-6, i.e., “first portions” 312, 412, 512 and 612, have in each case a single end point that might be identified as a “peak value.” How doe one identify “peak values”?
The manner of evaluating the correspondence between temperature data sets and predefined fluid temperature patterns during time period t2 is likewise not explained.

Claims 1-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 requires that the heating unit “controller... determine... if the first measured temperature pattern corresponds to a first predetermined temperature pattern” (Exr’s emphasis). As discussed above, the criteria by which a measured temperature pattern would be said to correspond to a predetermined temperature pattern is not clearly disclosed.
	Furthermore, in claim 1, line 11, “evaluate the determine a first measured temperature pattern” is indefinite because it evidently either contains gratuitous text or omits needed text.
Response to Arguments
Applicant's arguments filed 5/5/22 have been fully considered but they are not persuasive. 
The following questions, equivalent to questions asked by the examiner in the previous Office action, remain unanswered:
(1) How is a “similarity threshold” defined between measured fluid temperature data sets illustrated for period of time t1 (312, 412, 512 & 612 respectively in Figs. 3, 4, 5 & 6) and “predefined fluid temperature patterns”?
(2) How is a plurality of peak values identified and selected as representative of a temperature trend?
As discussed above, the specification states that a, or... peak values identified in the fluid temperature data for... time t1 correspond to (e.g., have the same or a similar magnitude as and/or appear at the same or similar times as) peak values... in the first predefined fluid temperature pattern.”
Rather than answering question (1) above, Applicant states that for the initial time period t1, “reference numerals 312 and 512 in Figs. 3 and 5,.. were classified as a downward trend,.. 412 in Fig. 4... as a decreasing but flatter trend, and ...612 in Fig. 6... as an upward trend” (response, p. 8, 2nd paragraph). According to the instant specification, a first measured fluid temperature data pattern “corresponds to” a first predefined fluid temperature pattern if a measured temperature trend for the first predetermined period of time t1 is the same as or similar to (e.g., is within a predefined similarity threshold of) a temperature trend of the first predefined fluid temperature pattern. However, a “predefined similarity threshold” is a quantified measure of similarity, according to which the recited “correspondence” is determined to exist or not. This measure is not disclosed.
Moreover, Applicant states that “comparing a subset of temperature data and identifying peak values (e.g., every 5 data) (sic), and reviewing the peak values trend, will support an evaluation of the overall trend in the t1 period.” If “every 5 data” refers to every fifth data point, this was not disclosed in the application as filed. And Applicant has not disclosed how “peak values” are identified. 
Applicant further explains that “[i]f a trend is not purely increasing or decreasing, the controller processes the temperature data and filters the noise” (Response, p. 8, par. 2). However, in the specification, the choice to filter the data does not depend on a determination that “a trend is not purely increasing or decreasing.” 
 The specification states that, to evaluate the fluid temperature data for the first predetermined period of time t1 (or for the second t2), “the controller 152 may process the fluid temperature data, for example by filtering the data to remove noise, identifying peak values... and identifying a fluid temperature trend (increasing or decreasing)” (spec., p. 8, 1st full par.). 
However, if a trend were “purely increasing or decreasing,” a plurality of peak values, from which a trend could be determined, would not be present.
The choice to filter the data when a trend is “not purely increasing or decreasing,” as suggested by Applicant in the Response, is not disclosed in the specification as filed.
The examiner must then conclude that the claims would be compliant with the written description requirement only if one of ordinary skill in the art would already know (1) how to calculate and apply a “similarity threshold” defined between measured fluid temperature data sets for a given period of time and “predefined fluid temperature patterns;” and (2) how to identify a plurality of peak values and derive from the peak values a temperature trend which could likewise be evaluated by a “similarity threshold.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph M. Pelham whose telephone number is (571)272-4786. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached at (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joseph M. Pelham/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        5/18/22